DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 are pending. Claims 4 and 13-15 are withdrawn. Claims 1-3 and 5-12 are rejected.   

Election/Restrictions
Applicant's election of Group I (claims 1-12) and species NSC001 without traverse in the reply filed on Dec. 3, 2021 is acknowledged. The elected species, 
    PNG
    media_image1.png
    384
    311
    media_image1.png
    Greyscale
, has a structure of formula (I), 
    PNG
    media_image2.png
    190
    339
    media_image2.png
    Greyscale
, as indicated in the table below:

    PNG
    media_image3.png
    435
    837
    media_image3.png
    Greyscale

Claims 1-3 and 5-12 read on the elected embodiment.
The elected invention is being examined according to MPEP 803.02. The elected species does not appear allowable in view of the prior art; therefore, examination of the Markush-type claim has not been extended. 
Claims 4 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Priority

    PNG
    media_image4.png
    154
    714
    media_image4.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2020, 12/30/2020, and 7/8/2021 complies with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDSs have been considered by the examiner and a signed copy is enclosed herewith. 

Specification
The disclosure is objected to because of the following informalities:
The reference “PCT/EP2017/07537”, which appears throughout the specification, is missing a “3”. The correct citation is PCT/EP2017/075373. See, e.g., p. 4 ll. 7, 13, and 19; p. 5 ll. 3, 7, 14, 22, 27, and 31; p. 6 ll. 6 and 9; p. 15 ll. 3 and 9; and p. 20 ll. 19 and 24.
On page 28 ll. 10, the use of the term “NOVOstar”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The following is one suggestion for overcoming the objection:
“NOVOstar® plate reader with an injector and a pipetting system” may be replaced with “NOVOSTAR® plate reader with a dual microplate carrier, an integrated programmable pipetting system, a xenon flash lamp, and heating plates”.

Claim Objections
Claims 1-3, 5-6, and 8-10 are objected to because of the following informalities: 
Claim 1 ll. 2 recites “promoting cellular viability and/or activation of microglia cells and/or macrophages”, which may appear confusing. The following is suggested: “promoting cellular viability and/or activation of microglia cells, and/or promoting cellular viability and/or activation of macrophages”.
Claim 1 lls. 10-11 contain blurred content that should be replaced with visually clear content.
Claim 1 ll. 12 recites the limitation “Ci-6-alkyl” twice, wherein, presumably, “1” should replace “i”.
Claim 1 lls. 13 and 15 recite the limitation “-0-” and/or “-C(=0)”, wherein “O” should replace “0”.
Claim 1 ll. 14 appears blurred. Clear text is required.
Claim 1 ll. 15 recites “Z is selected from the group consisting of… or …”, which is an improper Markush format. See MPEP 2173.05(h). The conjunction “and” should replace “or”.
Claim 1 ll. 16 recites “W is selected from the group consisting of… or …”, which is an improper Markush format. See MPEP 2173.05(h). The conjunction “and” should replace “or”.
In claim 1, ll. 16, a semicolon is missing after “-NH-”.
In claim 1, ll. 16, “and” is missing after “R1,”.
Claim 1 ll. 17 recites the limitation “Ci-s”, wherein, presumably, “1” should replace “i” and “5” should replace “s”, respectively.
Claim 1 lls. 16-17 recite “R, R1, R2, are each independently selected from… or…”,  which is an improper Markush format. See MPEP 2173.05(h). The conjunction “and” should replace “or”.
Claim 1 lls. 1-2 of page 3 recite “tautomer, geometrical isomer, metabolite as crystalline or amorphous forms or pharmaceutically acceptable salt as crystalline or amorphous forms thereof”, which is grammatically incorrect. The recitation may be replaced with the following, including the sentence-ending period: “tautomer, or geometrical isomer thereof, or a metabolite or pharmaceutically acceptable salt thereof as a crystalline or amorphous form.”
Claim 2 lls. 3 and 6 depict blurred structures.
Claim 2 ll. 6 is written in improper Markush formatting because it is missing “and” between the two structures.
Claim 2 ll. 7 recites a Markush group for R2 using “or”, which conjunction should be replaced with “and”.
Claim 2 ll. 8 recites “-O- or –S-, -C(=0)-”, which is grammatically incorrect and should be replaced with “-O-, -S-, and –C(=O)-”.
Claim 3 ll. 2 recites “methyl-l-thia”, which is grammatically incorrect and should be replaced with “methyl-1-thia”.
Claim 3 ll. 4 depicts a blurry structure and is missing a sentence-ending period.
Claim 5 recites “promoting the cellular viability and/or activation of microglia cells and/or macrophages”, which may appear confusing. The following is suggested: “promoting the cellular viability and/or activation of microglia cells, and/or promoting the cellular viability and/or activation of macrophages”.
Claim 6 ll. 2 recites “the subject to be treated is” which should be replaced with “the subject in need thereof is” or “the subject is” for consistency of claim language. 
Claim 8 ll. 2 refers to “the treatment” of claim 1. Claim 1 does not explicitly refer to “treatment.” To avoid confusion, “the treatment” in claim 8 should be replaced with “the method”.
Claim 9 ll. 2 recites “administered as oral solution or oral pill”, which is missing an article before “oral”. The recitation may be replaced with “administered as an oral solution or oral pill” or with “administered as an oral solution or an oral pill.”
Claim 10 separates several Markush alternatives with a semicolon, while others are separated with a comma. Punctuation consistency is requested to avoid confusion as to which lists are Markush groups within other Markush groups. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(b) being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad limitation together with a narrow limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 1 lls. 4-5 recite “preferably selected from a compound having the formula (I),” which a narrow limitation falling within the broader limitation “a human M1 muscarinic acetylcholine receptor (mAChR) agonist.” Claim 1 is indefinite because there is a question or doubt as to whether the compound introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Since claims 2, 3, and 5-12, which (ultimately) depend from claim 1, do not correct the ambiguity of claim 1, claims 2, 3 and 5-12 are indefinite for the same reason(s). This rejection may be overcome by deleting “, preferably selected from a compound” from line 4 of claim 1.
Claim 8 lls. 2-3 recite “preferably 10 mg to 50 mg” which a narrow range falling within the broader range “1 mg to 100 mg.” Claim 8 is indefinite because there is a question or doubt as to whether the range introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. This rejection may be overcome by deleting “, preferably 10 mg to 50 mg” from lines 2-3 of claim 8.
Claim 10 recites several broad limitations together with corresponding narrower limitations. For example, ll. 3-4 recite “brain amyloid-mediated disorders” and “tauopathies”. Line 4 recites “tauopathies” and “a tau protein hyperphosphorylation-mediated damage, dysfunction or disease”. Lines 6-8 recite “aforementioned diseases, e.g., autoimmune diseases and allergic disorders, head injury, oxidative stress, free radicals, apoptosis, inflammation, exogenous or endogenous toxins, excitotoxins, genetic predisposition, immune or autoimmune dysfunctions (e.g., lupus, multiple sclerosis, Sjogren’s syndrome, chronic fatigue syndrome, fibromyalgia),” which contains several narrower embodiments of the broader limitations recited in lines 3-5, as well as broad-narrow embodiments within the recitation itself (e.g., autoimmune dysfunctions and lupus). Lines 9-10 recite “Sjogren’s syndrome” as well as “dry mouth and dry eyes in Sjogren’s syndrome”. Lines 3-4 recite “brain amyloid-mediated disorders”, “tauopathies” and “a tau protein hyperphosphorylation-mediated damage, dysfunction or disease”, which encompass the narrower limitations “Alzheimer’s disease, Lewy Body dementia, frontotemporal dementia, Parkinson’s disease,” amyotrophic lateral sclerosis, cerebral amyloid angiopathy, cerebral amyloidosis, vascular dementia, presenile dementia, multi-infarct dementia (MID), combined MID and Alzheimer’s disease, mixed Alzheimer’s disease and Parkinson’s disease, Pick’s disease, and Down’s syndrome. See line 11 of the claim and lines 1-15 of page 5. Line 7 of the claim recites “head injury” and line 6 of page 5 recites the narrower limitation “human head injury”. Line 9 of page 5 recites “post-operative delirium” along with the narrower limitation “anticholinergic syndrome following general anesthesia”. Line 10 of page 5 recites “sepsis” along with the narrower limitation “septic delirium in intensive care units”. Line 10 of page 5 recites “adverse effects” along with the narrower limitation “such as xerostomia, anomia, memory loss and/or confusion, psychosis”. Lines 11-12 of page 5 recite “certain drugs” along with the narrower recitation “e.g., trihexyphenidyl.” Due to the extensive number of broad-narrow combinations in the claim, the complete listing is too numerous to reproduce here. The claim is indefinite because the broad-narrow combinations raise a question as to which diseases or conditions are encompassed by the claim.
Claim 10 lls. 5-6 and 8 recite “a combination of risk factors for Alzheimer’s disease” and “genetic predisposition”, respectively, as alternatives within the Markush grouping of “neurological or neurodegenerative disease or condition.”  The “risk factors” and “genetic predisposition” are not a “disease or condition”. This discrepancy renders the claim indefinite, because it raises a question as to which diseases/conditions are encompassed by the recitation “combination of risk factors” and “genetic predisposition”. This rejection may be overcome by deleting the limitation “a combination of risk factors for Alzheimer’s disease and/or one of the aforementioned diseases”. 
Claim 10 ll. 5 of page 5 recites the phrase “stroke ischemia/head injury”, which is indefinite because the scope of the phrase is unclear. Is the phrase limited to stroke ischemia concurrent with head injury? Does the phrase mean “stroke ischemia or head injury”? The specification does not shed light on the meaning. The ambiguity renders the claim indefinite since a PHOSITA cannot ascertain the precise scope of conditions claimed.
Claim 10 ll. 10-11 of page 5 recite “antagonism of adverse effects [] of tricyclic antidepressants or of certain drugs” as an alternative within the Markush grouping of “neurological or neurodegenerative disease or condition.”  The “antagonism of adverse effects” is not a “disease or condition”. This discrepancy renders the claim indefinite, because it raises a question as to which disease or condition is encompassed by the recitation “antagonism of adverse effects”. This rejection may be overcome by deleting the indefinite limitation. 
Claim 11 lls. 3-9 recite the clause “preferably wherein the pharmaceutical composition is a formulation of…” The clause renders the claim unclear because it casts doubt as to whether or not the composition is limited to the preferred embodiment. In addition, ll. 6 recites “excipient(s)” followed by a narrower embodiment: “(pregelatinized starch, microcrystalline cellulose…)” It is unclear whether the claimed excipient can be any excipient or whether it must be limited to those ingredients listed in the parenthetical expression.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 recites a “method of maintaining, promoting and/or enhancing microglial and/or macrophage survival and/or activation of microglia cells and/or macrophages (i) in vitro or (ii) in a subject in need thereof comprising (i) contacting a cell culture comprising microglia cells and/or macrophages with the compound of claim 1 or (ii) administering to the subject the compound…” This method broadens the scope of claim 1 by reciting the “maintaining” and “enhancing” which are not recited by claim 1 and which are distinctly different compared to the “promoting” and “activating” modifications of the microglia cells and/or macrophages. Furthermore, claim 12 encompasses an in vitro process, which is excluded by claim 1. (The process of claim 1 is practiced on “a subject in need thereof”.) Therefore, claim 12 is an improper dependent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. The examiner suggests rewriting claim 12 in independent form to overcome the rejection without having to sacrifice any subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Fisher et al. WO 95/03303 (pub. 2 Feb. 1995).
Fisher et al. teach spiro-compounds for treating various conditions, such as Alzheimer’s disease, mixed Alzheimer’s and Parkinson’s disease, Pick’s disease, and Friedrick’s ataxia. One example of the spiro-compounds is the M1 muscarinic receptor agonist AF267 of formula (K), 
    PNG
    media_image5.png
    171
    483
    media_image5.png
    Greyscale
, wherein R is Et and Rº is H. Both the (+)- and (-)-enantiomers are taught in Example 55. Fisher teaches administering the compounds as a pharmaceutical composition comprising at least one pharmaceutically acceptable diluent, carrier, or adjuvant. Preferably, the composition is in oral form comprising “more preferably about 10 to about 50 mg” of compound. See, e.g., p. 8 ll. 1-17, p. 19, ll. 1-7, p. 21 ll. 1-19, p. 83 ll. 24 – p. 84 ll. 16, p. 100 ll. 8-12, and p. 143 ll. 1.
Claims 1-3, 5, 8 and 10-12 read on Fisher’s method of treating a subject having a disease, such as Alzheimer’s,  wherein the method comprises administering to the subject 10-50 mg of the racemic or enantiomeric compound AF267, or pharmaceutical composition thereof comprising an excipient or carrier. The enantiomeric compound AF267 is Applicant’s elected species, 
    PNG
    media_image1.png
    384
    311
    media_image1.png
    Greyscale
, of formula (I), 
    PNG
    media_image6.png
    201
    358
    media_image6.png
    Greyscale
 wherein:

    PNG
    media_image3.png
    435
    837
    media_image3.png
    Greyscale
.
Claims 1 and 12 recite a use that includes promoting cellular viability and/or activating microglia cells and/or macrophages, which “use” is an inherent result of Fisher’s process of administering the compound AF267 to a subject in need thereof. The “use” is linked to the compound’s pharmacological properties, which are inseparable from the compound itself.
Claim 5 requires “administering the compound in an amount effective to increase the level of soluble triggering receptor expressed on myeloid cells 2 (sTREM2).” This limitation is inherent in Fisher’s process comprising administering 10-50 mg of the compound AF267 to a subject in need thereof. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. WO 95/03303 in view of Fassihi, R. (2017) “Modified-Release Delivery Systems: Extended-Release Capsule Platform.” In Eds. Augsburger, L. L. and Hoag, S. W., Pharmaceutical Dosage Forms: Capsules (pp. 317-344). CRC Press. 
Fisher et al. teach spiro-compounds for treating various conditions, such as Alzheimer’s disease, mixed Alzheimer’s and Parkinson’s disease, Pick’s disease, and Friedrick’s ataxia. One example of the spiro-compounds is the M1 muscarinic receptor agonist AF267 of formula (K), 
    PNG
    media_image5.png
    171
    483
    media_image5.png
    Greyscale
, wherein R is Et and Rº is H. Both the (+)- and (-)-enantiomers are taught in Example 55. Fisher teaches administering the compounds as a pharmaceutical composition comprising at least one pharmaceutically acceptable diluent, carrier, or adjuvant. Preferably, the composition is in oral form comprising “more preferably about 10 to about 50 mg” of compound. See, e.g., p. 8 ll. 1-17, p. 19, ll. 1-7, p. 21 ll. 1-19, p. 83 ll. 24 – p. 84 ll. 16, p. 100 ll. 8-12, and p. 143 ll. 1. 
Fisher does not teach any specific oral forms, such as a solution or pill as recited by claim 9.
Fassihi teaches “hard shell capsules can be regarded as containers for delivery of formulated drug substances that are generally designed for oral administration.” See p. 319.
Claim 9 reads on Fisher’s method of treating a subject having a disease, such as Alzheimer’s,  wherein the method comprises orally administering to the subject the racemic or enantiomeric compound AF267, which is Applicant’s elected species, 
    PNG
    media_image1.png
    384
    311
    media_image1.png
    Greyscale
. 
The “use” recited in claim 1 (from which claim 9 depends) of promoting cellular viability and/or activating microglia cells and/or macrophages is an inherent result of Fisher’s process of administering the compound AF267 to a subject in need thereof. The recited “use” is linked to the compound’s pharmacological properties, which are inseparable from the compound itself.
A person of ordinary skill in the art of drug delivery would have found it obvious to use a capsule (which is a pill form) for administering the AF267 compound (taught according to Fisher’s method) because Fisher teaches oral administration of compound AF267 and Fassihi teaches capsules can be used this purpose. It is routine in the art to use capsules as an oral dosage form, so administering AF267 as a capsule pill would have provided the expected therapeutic effect (such as treating Alzheimer’s disease) taught by Fisher. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. WO 95/03303 in view of Zhong et al. J. Exp. Med. 2017, 214, 597-607.
Fisher et al. teach spiro-compounds for treating various conditions, such as Alzheimer’s disease, mixed Alzheimer’s and Parkinson’s disease, Pick’s disease, and Friedrick’s ataxia. One example of the spiro-compounds is the M1 muscarinic receptor agonist AF267 of formula (K), 
    PNG
    media_image5.png
    171
    483
    media_image5.png
    Greyscale
, wherein R is Et and Rº is H. Both the (+)- and (-)-enantiomers are taught in Example 55. Fisher teaches administering the compounds as a pharmaceutical composition comprising at least one pharmaceutically acceptable diluent, carrier, or adjuvant. See, e.g., p. 19, ll. 1-7, p. 21 ll. 1-19, p. 83 ll. 24 – p. 84 ll. 16, p. 100 ll. 8-12, and p. 143 ll. 1.
Compared to claims 6 and 7, which (ultimately) depend from claim 1, Fisher teaches the method of claim 1, but does not teach treating subjects that are negative for a mutation in the amino acid sequence of the TREM2 encoding gene, such as a mutation at R47H or R62H. Fisher also does not teach treating a subject having at least one functional allele of the TREM2 gene. 
Zhong et al. teach R47H and R62H mutations in the extracellular immunoglobulin domain of TREM2 significantly increases the risk for AD. See p. 597 bridging paragraph of the left and right columns. Zhong et al. also teach that TREM2 protein releases sTREM2 upon proteolytic cleavage and that “increasing sTREM2 signaling might be an efficacious therapeutic approach to treat AD.” See p. 597 right column and p. 603 left column.
A POSA would reasonably conclude that Fisher’s method of treating Alzheimer’s disease would be most efficacious in subject that does not have R47H or R62H mutations in TREM2, since the absence of these mutations improve the subject’s therapeutic prospects. Similarly, having at least a semifunctional TREM2 encoding gene would improve Alzheimer treatment outcomes because the TREM2 gene would still be able to produce sTREM2, which is beneficial in combating Alzheimer’s disease. Since a POSA would have found it obvious to select an Alzheimer’s patient with a favorable genetic profile, the POSA would have had reason to administer Fisher’s compound AF267 to this type of patient. In doing so, a POSA would have expected an improved therapeutic outcome due to the patient’s favorable genetic profile.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, 5, 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 12-15, and 18-23 of U.S. Patent No. 11,008,342. 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘342 teaches a polymorph of the compound 
    PNG
    media_image1.png
    384
    311
    media_image1.png
    Greyscale
 , and a pharmaceutical composition thereof comprising an excipient or carrier, for treating a disease, such as Alzheimer’s disease. The compound may be formulated as a capsule and administered in a daily dose of 10-50 mg. See, e.g., claims 1, 4, 13-15, and 18. 
The ‘342 claims render obvious instant claims 1-3, 5, 8-12, being a method of treating a subject having a disease, such as Alzheimer’s; the method comprising administering 10-50 mg of (S)-AF267 (a.k.a. AF267B, Applicant’s elected species), or a pharmaceutical composition thereof comprising an excipient or carrier, in the form of a capsule (which is a pill form).
Instant claims 1 and 12 recite a use that includes promoting cellular viability and/or activating microglia cells and/or macrophages, which “use” is an inherent result of the patented process of administering the compound AF267 to a subject in need thereof. The “use” is linked to the compound’s pharmacological properties, which are inseparable from the compound itself.
Claim 5 requires “administering the compound in an amount effective to increase the level of soluble triggering receptor expressed on myeloid cells 2 (sTREM2).” This limitation is inherent in the patented process comprising administering 10-50 mg of the compound AF267 to a subject in need thereof. 

Claims 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 12, 14-15, and 18-23 of U.S. Patent No. 11,008,342, as applied to claim 1 above, in view of Zhong et al. J. Exp. Med. 2017, 214, 597-607.
Compared to claims 6 and 7, which (ultimately) depend from claim 1, ‘342 teaches the method of claim 1, but does not teach treating subjects that are negative for a mutation in the amino acid sequence of the TREM2 encoding gene, such as a mutation at R47H or R62H. ‘342 also does not teach treating a subject having at least one functional allele of the TREM2 gene. 
Zhong et al. teach R47H and R62H mutations in the extracellular immunoglobulin domain of TREM2 significantly increases the risk for AD. Zhong et al. also teach that TREM2 protein releases sTREM2 upon proteolytic cleavage and that “increasing sTREM2 signaling might be an efficacious therapeutic approach to treat AD.” See p. 597 and p. 603.
A POSA would reasonably conclude that the patented method of treating Alzheimer’s disease would be most efficacious in subject that does not have R47H or R62H mutations in TREM2, since the absence of these mutations improve the subject’s therapeutic prospects. Similarly, having at least one semifunctional TREM2 encoding gene would improve Alzheimer treatment outcomes because the TREM2 gene would still be able to produce sTREM2, which is beneficial in combating Alzheimer’s disease. Since a POSA would have found it obvious to select an Alzheimer’s patient with a favorable genetic profile, the POSA would have had reason to administer Fisher’s compound AF267 to this type of patient. In doing so, a POSA would have expected an improved therapeutic outcome due to the patient’s favorable genetic profile.
Claims 1-3, 5, 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 7,439,251. 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘251 teaches a polymorph of AF267B, 
    PNG
    media_image1.png
    384
    311
    media_image1.png
    Greyscale
 , and a pharmaceutical composition thereof in the form of a pill or capsule. The composition may comprise “between about 0.5 and about 100 mg of AF267B per unit dosage form.” The compound or composition can treat diseases associated with impaired activity of acetylcholine receptors, such as Alzheimer’s disease. See, e.g., claims 4-6 and col. 15 ll. 3-54.
The ‘251 claims render obvious instant claims 1-3, 5, 8-12, being a method of treating a subject having a disease, such as Alzheimer’s; the method comprising administering (S)-AF267 (a.k.a. AF267B, Applicant’s elected species), or a pharmaceutical composition thereof comprising an excipient or carrier in the form of a pill or capsule. Claim 8 requires administering a range of 1-100 mg of the compound, which overlaps with the patented range of “about” 0.5-100 mg. “About” is not defined by the specification; however a POSA would have found it obvious to administer between 1-100 mg of AF267B because a POSA would have understand that “about 0.5 mg” can be approximated to 1 mg.
Instant claims 1 and 12 recite a use that includes promoting cellular viability and/or activating microglia cells and/or macrophages, which “use” is an inherent result of the patented process of administering the compound AF267 to a subject in need thereof. The “use” is linked to the compound’s pharmacological properties, which are inseparable from the compound itself.
Claim 5 requires “administering the compound in an amount effective to increase the level of soluble triggering receptor expressed on myeloid cells 2 (sTREM2).” This limitation is inherent in the patented process comprising administering AF267B in an amount ranging from about 0.5 mg (or 1 mg) to 100 mg to a subject in need thereof. 

Claims 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 12, 14-15, and 18-23 of U.S. Patent No. 7,439,251, as applied to claim 1 above, in view of Zhong et al. J. Exp. Med. 2017, 214, 597-607.
Compared to claims 6 and 7, which (ultimately) depend from claim 1, ‘251 teaches the method of claim 1 but does not teach treating subjects that are negative for a mutation in the amino acid sequence of the TREM2 encoding gene, such as a mutation at R47H or R62H. ‘342 also does not teach treating a subject having at least one functional allele of the TREM2 gene. 
Zhong et al. teach R47H and R62H mutations in the extracellular immunoglobulin domain of TREM2 significantly increases the risk for AD. Zhong et al. also teach that TREM2 protein releases sTREM2 upon proteolytic cleavage and that “increasing sTREM2 signaling might be an efficacious therapeutic approach to treat AD.” See p. 597 and p. 603.
A POSA would reasonably conclude that the patented method of treating Alzheimer’s disease would be most efficacious in subject that does not have R47H or R62H mutations in TREM2, since the absence of these mutations improve the subject’s therapeutic prospects. Similarly, having at least one semifunctional TREM2 encoding gene would improve Alzheimer treatment outcomes because the TREM2 gene would still be able to produce sTREM2, which is beneficial in combating Alzheimer’s disease. Since a POSA would have found it obvious to select an Alzheimer’s patient with a favorable genetic profile, the POSA would have had reason to administer Fisher’s compound AF267 to this type of patient. In doing so, a POSA would have expected an improved therapeutic outcome due to the patient’s favorable genetic profile.

Claims 1-3, 5, 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-26 of copending Application No. 17/130,564 (PG Pub US 2021/0000807 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘564 teaches a method of treating Alzheimer’s disease in a subject by orally administering a pharmaceutical composition in capsule form comprising crystalline Form III of the compound 
    PNG
    media_image1.png
    384
    311
    media_image1.png
    Greyscale
 . The single daily dose is between 1 mg and 100 mg. See, e.g., claims 16-19. 
The ‘564 claims render obvious instant claims 1-3, 5, 8-12, being a method of treating a subject having a disease, such as Alzheimer’s; the method comprising administering 1-100 mg of (S)-AF267, or a pharmaceutical composition thereof, as a capsule (which is a pill form).
Instant claims 1 and 12 recite a use that includes promoting cellular viability and/or activating microglia cells and/or macrophages, which “use” is an inherent result of the patented process of administering the compound AF267 to a subject in need thereof. The “use” is linked to the compound’s pharmacological properties, which are inseparable from the compound itself.
Claim 5 requires “administering the compound in an amount effective to increase the level of soluble triggering receptor expressed on myeloid cells 2 (sTREM2).” This limitation is inherent in the patented process comprising administering 1-100 mg of the compound AF267 to a subject in need thereof. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-26 of copending Application No. 17/130,564 as applied to claim 1 above, in view of Zhong et al. J. Exp. Med. 2017, 214, 597-607.
Compared to claims 6 and 7, which (ultimately) depend from claim 1, ‘564 teaches the method of claim 1, but does not teach treating subjects that are negative for a mutation in the amino acid sequence of the TREM2 encoding gene, such as a mutation at R47H or R62H. ‘342 also does not teach treating a subject having at least one functional allele of the TREM2 gene. 
Zhong et al. teach R47H and R62H mutations in the extracellular immunoglobulin domain of TREM2 significantly increases the risk for AD. Zhong et al. also teach that TREM2 protein releases sTREM2 upon proteolytic cleavage and that “increasing sTREM2 signaling might be an efficacious therapeutic approach to treat AD.” See p. 597 and p. 603.
A POSA would reasonably conclude that the patented method of treating Alzheimer’s disease would be most efficacious in subject that does not have R47H or R62H mutations in TREM2, since the absence of these mutations improve the subject’s therapeutic prospects. Similarly, having at least one semifunctional TREM2 encoding gene would improve Alzheimer treatment outcomes because the TREM2 gene would still be able to produce sTREM2, which is beneficial in combating Alzheimer’s disease. Since a POSA would have found it obvious to select an Alzheimer’s patient with a favorable genetic profile, the POSA would have had reason to administer Fisher’s compound AF267 to this type of patient. In doing so, a POSA would have expected an improved therapeutic outcome due to the patient’s favorable genetic profile.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,439,251 and US 7,049,231 are of the same patent family and both teach using 267B, Applicant’s elected species 
    PNG
    media_image1.png
    384
    311
    media_image1.png
    Greyscale
, as an M1 muscarinic receptor agonist to treat diseases, such as Alzheimer’s disease. See, e.g., col. 5-6 bridging paragraph and Examples 35 and 36 (col. 57-58) of ‘251 and ‘231. In view of the rejections over WO 95/03303, the ‘251 and ‘231 patents are not relied upon “to avoid an unnecessary number of rejections over similar references.” MPEP § 904.03.

Conclusion  
No claims are allowed.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm MST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amanda L. Aguirre/Primary Examiner, Art Unit 1626